3/23/2015
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                                   NOTICE OF APPEALS              HOUSTON, TEXAS
                      ASSIGNMENT OF COURT THE COURT OF APPEALS3/23/2015 3:50:02 PM
                                                              CHRISTOPHER A. PRINE
TO:         FIRST COURT OF APPEALS                                    Clerk



From:       Deputy Clerk: DUANE C. GILMORE
            Chris Daniel, District Clerk
            Harris County, T E X A S

CAUSE: 2013-06244A COURT#: 165TH
NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS
VOLUME:       PAGE:         OR      IMAGE #: 64543510
NOTICE OF APPEAL FILE DATE: 3/20/2015
ATTORNEY/FILER: MARK A GIUGLIANO SBOT: 24012702
JUDGMENT DATE: 2/27/2015                                                   DUE DATE: 4/28/2015
MOTION FOR NEW TRIAL FILE DATE: N/A
NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:         YES          NO         IMAGED FILED:          YES         NO
REQUEST FOR TRANSCRIPT FILED?: NONE
NOTICE OF APPEAL PREVIOUSLY FILED: NO                     IF YES, APPELLATE NO(S):
NOTES:
CODES FOR NOTICE OF APPEAL:                        BC
                                                   C
                                                   OA


                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /S/ DUANE C. GILMORE
                                                                             DUANE C. GILMORE , Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card    Revised 01-18-2013
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 23, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201306244A_ PJN> __ TRANS NUM: _________ CURRENT COURT: 165 PUB? _
CASE TYPE: DEBT                            CASE STATUS: DISPOSED (FINAL)
STYLE: UNOCAL PIPELINE COMPANY           VS BP PIPELINES (ALASKA) INC
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY  ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00004-0002 XPL 07380500 EXXON MOBIL PIPELINE CO.'S         FRANKLIN, RON
_    00003-0002 XPL 07380500 CONCOPHILLIPS TRANSPORTATION A     FRANKLIN, RON
_    00002-0002 XPL 07380500 BP PIPELINES (ALASKA) INC          FRANKLIN, RON
_    00001-0002 XDF          UNOCAL PIPELINE COMPANY
_    00004-0001 DEF 07380500 EXXON MOBIL PIPELINE CO.'S         FRANKLIN, RON
_    00003-0001 DEF 07380500 CONCOPHILLIPS TRANSPORTATION A     FRANKLIN, RON
_    00002-0001 DEF 07380500 BP PIPELINES (ALASKA) INC          FRANKLIN, RON
_    00001-0001 PLT 24012702 UNOCAL PIPELINE COMPANY            GIUGLIANO, MA

==> (8) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 23, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201306244A_ PJN> __ TRANS NUM: _________ CURRENT COURT: 165 PUB? _
CASE TYPE: DEBT                            CASE STATUS: DISPOSED (FINAL)
STYLE: UNOCAL PIPELINE COMPANY           VS BP PIPELINES (ALASKA) INC
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT




==> (0) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP